DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/30/2021 is acknowledged. Claim 1 is amended; claims 3, 5 and 9 are canceled. Claims 1, 2, 4, 6-8 and 10-20 are pending.

Claim Interpretation
	The relative term “about” in the claims is interpreted as meaning plus or minus 10% the recited value (see p. 9, lines 14-16 of the instant specification).	
Claim 1 has been amended to incorporate the limitation of now canceled claim 9. The recitation in claim 1, lines 5-6 “wherein at least one dose of the antibody polypeptide is administered every two weeks at a dose of about 75 mg to about 1500 mg” is interpreted as meaning at least one dose that is chosen from the range of about 75 mg to about 1500 mg is administered once every two weeks. Since that at least one dose is now required to be administered every two weeks, implicit in the amended phrase is that this at least one dose is administered at least two times. The phrase “at least one dose” also means that another dose may be selected that lies outside the recited range and need not be administered every two weeks. A possible embodiment would be the administration of a loading dose outside the recited range, followed by several biweekly doses within the recited range.


Rejections Withdrawn
Note, any previous rejections over claims 3, 5 and 9 are hereby withdrawn in response to Applicant’s cancellation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 1, 6-8 and 10-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims. Specifically, claim 1 no longer encompasses sequences that differ from SEQ ID NO: 5 by up to five amino acids.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 4, 6-8, 10-12 and 16-20 under 35 U.S.C. 103 as being unpatentable over Nadler et al. (USPGPUB 2013/095109, published 18 April 2013—on Applicant’s IDS filed 05/12/2020) in view of Rodeghiero et al. (Blood, 2009; 113: 2386-2393—on Applicant’s IDS filed 05/12/2020) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering the recited 

The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Nadler et al. in view of Rodeghiero et al. as applied to claims 12, 4, 6-8, 10-12 and 16-20 above, and further in view of Wakwe et al. (Transplantation, (15 Jul 2014) Vol. 98, Supp. SUPPL. 1, pp. 680-681. Abstract Number: C3048. Presented at Meeting Info: 2014 World Transplantation Congress, WTC 2014. San Francisco, CA, United States. 26 Jul 2014-31 Jul 2014) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering SEQ ID NO: 5 every two weeks. For instance, Nadler et al. teach that the biological half-life (elimination time of half of a drug by natural processes) of BMS-986004 (i.e., SEQ ID NO: 5) is 124 hours (see paragraph [0210]), which is less than one week, and therefore does not suggest a biweekly administration regimen. 

The rejection of claims 1, 2, 4, 6-8, 10-12 and 16-20 under 35 U.S.C. 103 as being unpatentable over Nadler et al. (WO2013/056068, published 18 April 2013—on IDS filed 05/12/2020) in view of Rodeghiero et al. (Blood, 2009; 113: 2386-2393—cited above) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has 

The rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Nadler et al. (WO2013/056068) in view of Rodeghiero et al. as applied to claims 1-8, 10-12 and 16-20 above, and further in view of Wakwe et al. (Transplantation, (15 Jul 2014) Vol. 98, Supp. SUPPL. 1, pp. 680-681. Abstract Number: C3048. Presented at Meeting Info: 2014 World Transplantation Congress, WTC 2014. San Francisco, CA, United States. 26 Jul 2014-31 Jul 2014) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering SEQ ID NO: 5 every two weeks. For instance, Nadler et al. teach that the biological half-life (elimination time of half of a drug by natural processes) of BMS-986004 (i.e., SEQ ID NO: 5) is 124 hours (see p. 198, line 7), which is less than one week, and therefore does not suggest a biweekly administration regimen. 


Double Patenting
The rejection of claims 1, 2, 4, 6-8, 10-12 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 22-35 of U.S. Patent No. 9,228,018 in view of Nadler et al. (WO2013/056068) and Rodeghiero et al. (Blood, 2009; 113: 2386-2393) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering SEQ ID NO: 5 every two weeks. For instance, Nadler et al. teach that the biological half-life (elimination time of half of a drug by natural processes) of BMS-986004 (i.e., SEQ ID NO: 5) is 124 hours (see p. 198, line 7), which is less than one week, and therefore does not suggest a biweekly administration regimen. 

The rejection of claims 1, 2, 4, 6-8, 10-12 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 17-28 of U.S. Patent No. 9,765,150 in view of Nadler et al. (WO2013/056068) and Rodeghiero et al. (Blood, 2009; 113: 2386-2393) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering SEQ ID NO: 5 every two weeks. For instance, Nadler et al. teach that the biological half-life (elimination time of half of a drug by natural processes) of BMS-986004 (i.e., SEQ ID NO: 5) is 124 hours (see p. 198, line 7), which 

The rejection of claims 1, 2, 4, 6-8, 10-12 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 18-29 of U.S. Patent No. 8,895,010 in view of Nadler et al. (WO2013/056068) and Rodeghiero et al. (Blood, 2009; 113: 2386-2393) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering SEQ ID NO: 5 every two weeks. For instance, Nadler et al. teach that the biological half-life (elimination time of half of a drug by natural processes) of BMS-986004 (i.e., SEQ ID NO: 5) is 124 hours (see p. 198, line 7), which is less than one week, and therefore does not suggest a biweekly administration regimen. 

The rejection of claims 1, 2, 4, 6-8 10-12 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,196,451 in view in view of in view of Nadler et al. (WO2013/056068) and Rodeghiero et al. (Blood, 2009; 113: 2386-2393) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering SEQ ID NO: 5 every two weeks. For instance, Nadler et al. teach that the biological half-life (elimination time of 

The provisional rejection of claims 1, 2, 4, 6-8, 10-12 and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 57-60 of copending Application No. 16/218,077 (now US Patent 11,180,567) in view of Nadler et al. (WO2013/056068) and Rodeghiero et al. (Blood, 2009; 113: 2386-2393) is withdrawn in response to Applicant’s amendment. Specifically, Applicant has amended claim 1 to require that at least one of the doses selected from the recited range is administered “every two weeks”. There is no teaching or suggestion in the prior art for administering SEQ ID NO: 5 every two weeks. For instance, Nadler et al. teach that the biological half-life (elimination time of half of a drug by natural processes) of BMS-986004 (i.e., SEQ ID NO: 5) is 124 hours (see p. 198, line 7), which is less than one week, and therefore does not suggest a biweekly administration regimen. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This rejection is necessitated by Applicant’s amendment.
Claim 1 has been amended to recite that “at least one dose of the antibody polypeptide is administered every two weeks at a dose of about 75 mg to about 1500 mg”. The inclusion of “every two weeks” in the same clause with “at least one dose…” is interpreted as meaning at least one dose that is chosen from the range of about 75 mg to about 1500 mg is administered once every two weeks. Claim 13, which depends upon claim 1, recites “at least 2 doses are administered, and the at least 2 doses are different”. The lower limit of doses required by claim 13 is two, and each of the doses are different. However, claim 1 now requires that at least one of these doses of about 75 mg to about 1500 mg is administered every two weeks, thus implicit in the amended phrase is that this at least one dose is administered at least two times. (Claim 13 depended then, as now, upon claim 1 and not canceled claim 9, thus this issue was not present in the previously presented claim set). The amendment to claim 1 introduces an ambiguity of scope to claim 13, because there is one embodiment in which only two doses are administered total, each of which is different, but now depend from a claim in which a single dose must be administered at least twice (“every two weeks”).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection was necessitated by amendment.  Claim 1 has been amended to recite that “at least one dose of the antibody polypeptide is administered every two weeks at a dose of about 75 mg to about 1500 mg”. The inclusion of “every two weeks” in the same clause with “at least one dose…” is interpreted as meaning at least one dose that is chosen from the range of about 75 mg to about 1500 mg is administered once every two weeks. Claim 13, which depends upon claim 1, recites “at least 2 doses are administered, and the at least 2 doses are different”. The lower limit of doses required by claim 13 is two, and each of the doses are different. However, claim 1 now requires that at least one of these doses of about 75 mg to about 1500 mg is administered every two weeks, thus implicit in the amended phrase is that this at least one dose is administered at least two times. (Claim 13 depended then, as now, upon claim 1 and not canceled claim 9, thus this issue was not present in the previously presented claim set). Claim 13 does not properly limit claim 1 because implicit in claim 1 is that at least two administrations are the same dose, and 
Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Claims 1, 2, 4, 6-12 and 14-20 are allowed; claim 13 is rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649